Citation Nr: 1001904	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for residuals of a left 
eye injury to include as secondary to hypertension.

3. Entitlement to an initial rating higher than 10 percent 
for a thoracolumbar spine disability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1984 to February 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

At the hearing, the Veteran submitted additional evidence.  
This evidence was accompanied by a waiver of the right to 
have the evidence initially considered by the RO.

The Veteran's claim for an eye condition was originally 
characterized as service connection for bilateral vision 
problems.  At the hearing, the Veteran clarified that he was 
seeking service connection for residuals of a left eye 
injury, and the claim as been restyled accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

On the claim of service connection for hypertension, the 
service treatment records show that on separation 
examination, the blood pressure readings were 144/94, 140/82, 
and 150/92.  The examiner noted that the Veteran had 
increased blood pressure.  The record reflects a current 
diagnosis of and treatment for hypertension.  



On the claim of service connection for residuals of a left 
eye injury, the service treatment records show that in 
December 1992 the Veteran had decreased vision after being 
poked in the left eye while playing football.  Examination 
revealed a linear corneal abrasion and vision of 20/40.  On 
separation examination in October 1993, vision in the left 
eye was 20/70.  The Veteran testified in November 2009 that 
he continued to have vision problems.  He has stated that his 
decreased vision was a result of hypertension.  The record 
does not contain post-service treatment for the left eye, but 
a VA record in May 2008 indicates the Veteran had an upcoming 
eye appointment.  

As the evidence of record is insufficient to decide the 
claims of service connection, under the duty to assist, VA 
examinations and opinions are needed.

On the claim for increase for the service-connected thoracic 
spine disability, in November 2009, the Veteran testified 
that his thoracic spine disability had increased in severity 
since his last VA examination in November 2008 as his pain 
was increasingly worse.  As the evidence suggests a material 
change in the disability since the Veteran was last examined 
by VA, a reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the 
records of Dr. V.J. and his private eye 
doctor or to authorize VA to obtain the 
records on his behalf. 

2.  Obtain VA records since November 
2008.

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that hypertension is 
related to service, including the blood 
pressure readings documented in service 
and on service separation examination.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

4.  Afford the Veteran a VA examination 
to determine whether the Veteran has a 
left eye disability other than a 
refractive error and, if so, whether it 
is at least as likely as not that a 
left eye disability is related to:

a).  A corneal abrasion shown in 
service; or, 

b).  Caused by or made worse by 
hypertension?

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review. 

5.  Afford the Veteran a VA examination 
to determine the current level of 
impairment of the service-connected 
thoracic spine disability.

The examiner is asked to describe:

The range of motion of the 
thoracolumbar spine in degrees to 
include forward flexion, extension, 
left and right lateral flexion, left 
and right lateral rotation, and any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior 
of the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain on 
movement; and any additional functional 
loss should be expressed in terms of 
additional limitation of motion;  

Any objective neurological 
abnormalities, either motor or sensory; 
and, 

The frequency and duration of any 
incapacitating episodes of low back 
pain, if any, requiring bed rest 
prescribed by a physician and treatment 
by a physician, over a 12 month period.

6. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


